DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 03/04/2021.
	
Status of Rejections
All previous rejections are maintained. 
New grounds are rejection are necessitated by applicant’s amendments. 

Claim(s) 16-35 is/are pending and consideration for this Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16-20 and 22-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiltmann (US 2013/0319853 A1) in view of Sturm et al (EP 0117842). 

Claim 16: Hiltmann teaches a cathode block on the basis of carbon for an electrolysis cell for producing aluminium (see e.g. abstract of Hiltmann) having at least one slot (see e.g. [0070] and #26 on Fig 1 of Hiltmann) for receiving at least one cathode bar (see e.g. #28 on Fig 1 of Hiltmann), wherein the at least one slot has at least one recess extending at least in portions in its longitudinal direction, with at least one undercut (see e.g. #36 on Fig1 of Hiltmann), 

Hitlmann does not explicitly teach that a width of the undercut, in cross-section, is smaller than a maximum width of the recess, in cross-section. Sturm teaches that recesses in electrode blocks can have undercuts with widths smaller than a maximum width of the recess (see e.g. #28 on Fig 2 and #42 on Fig 4 of Sturm). According to Sturm, these are suitable configurations for securing the pin #10 or #12 to the block #18 (see e.g. pages 4-5, lines 145-166 of Sturm). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the block of Hitlmann so that a width of the undercut, in cross-section, is smaller than a maximum width of the recess, in cross-section as taught in Sturm because Sturm teaches this design of the recesses is suitable for securing bars to the blocks.

Claim 17: Hiltmann teaches that the at least one recess extending in the longitudinal direction has the form in cross-section of a circle which is opened toward the slot (see e.g. [0070] of Hiltmann).

Hiltmann does not explicitly teach that the opening is configured smaller than the diameter of the circle. Sturm teaches a recess for an electrode block (see e.g. abstract of Sturm) which has a cross-section in the shape of a circle (see e.g. #42 Fig 4 of Dicht) wherein the opening is configured smaller than the diameter of the circle (see e.g. #42 Fig 4 of Dicht) to secure the pin to the block (see e.g. pages 4-5, lines 145-166 of Sturm). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cathode block of Hiltmann to modify the recess so that the opening is configured smaller than the diameter of the circle as taught in Sturm because Sturm teaches this is a suitable opening design that secures the pin to the block.

Claim 18: Hiltmann in view of Sturm teaches that the shaft of the at least one recess, in cross-section, the walls extend parallel to one another (see e.g. #36 on Fig 2 of Hiltmann). 

Claim 19: Hiltmann does not explicitly teach that the at least one recess extending in the longitudinal direction has an overall depth as viewed over the length of the cathode block, which varies in relation to the base of the slot, and the at least one recess has a smaller overall depth at the longitudinal ends of the cathode block than in the middle of the cathode block.

Sturm teaches that recesses can be located in the slot radius of the slot (see e.g. #30 on Fig 1 of Sturm). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cathode block of Hiltmann so at least one recess is located in the slot radius of the slot as taught in Sturm because Sturm teaches this is a suitable recess location for a slot being used in an electrode block.

Hiltmannn teaches that the at least one slot has a varying depth, and the slot has a smaller depth at the longitudinal ends of the cathode block than in the middle of the cathode block (see e.g. [0072] of Hiltmann). When using the recess location of Sturm the, the recess dimensions would vary as the slot varies. 

Claim 20: Hiltmann in view of Sturm teaches that the at least one recess extending in the longitudinal direction has an overall depth of from 10-20 mm (see e.g. [0029] of Hiltmann).

Claim 22: Hiltmann teaches that the at least one recess is filled with cast iron or a metal  (see e.g. [0016] and [0074] of Hiltmann). Hiltmann does not explicitly teach that the filling is a combination of the cast iron and conductive metal. Sturm including a conductive metal (see e.g. #40 on Fig 3 of Sturm) with the cast iron (see e.g. #28 on Fig 3 of Sturm), which helps secure #10 to the block (see e.g. page 4, lines 153-162 of Sturm). It would have been obvious to a person having ordinary skill in the art at the 

Claim 23: Hiltmann in view of Sturm teaches that the at least one recess is at least 70% filled with cast iron (see e.g. [0026] of Hiltmann). 

Claim 24: Hiltmann in view of Sturm teaches that the at least one recess is at least 70% filled with cast iron (see e.g. [0026] of Hiltmann). Therefore, the range of non-cast iron parts would be 0-30%, which overlaps with the claimed range of at least 10%. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 25: Hiltmann in view of Sturm teaches that the conductive metal of the filling has the form of a foil (see e.g. [0022] of Hiltmann)

Claim 26: Hiltmann in view of Sturm teaches that the at least one slot has a varying depth, and the slot has a smaller depth at the longitudinal ends of the cathode block than in the middle of the cathode block (see e.g. [0072] of Hiltmann).
	
Claim 27: Hiltmann in view of Sturm teaches that the at least one slot is lined at least in part from the longitudinal ends of the cathode block over the cathode length in each case with a graphite foil (see e.g. [0038] of Hiltmann).

Claim 28: Hiltmann in view of Sturm teaches that the graphite foil has a thickness of between 0.2 and 3.0 mm (see e.g. [0045] of Hiltmann).

Claim 29: Hiltmann in view of Sturm teaches a cathode bottom (see e.g. abstract of Hiltmann) which contains at least one cathode block according to claim 16 (see rejection of claim 16 above).

Claim 30: Hiltmann in view of Sturm teaches teaches an electrolysis cell (see e.g. abstract of Hiltmann), wherein it comprises a cathode bottom according to claim 29 (see rejection of claim 29 above). 

Claim 31: Hiltmann in view of Sturm teaches that the at least one recess extending in the longitudinal direction has the form in cross-section of a circle which has a shaft (see e.g. #36 on Fig 2 of Hiltmann) and is opened toward the slot (see e.g. [0070] of Hiltmann).

Hiltmann does not explicitly teach that the opening is configured smaller than the diameter of the circle. Sturm teaches a recess for an electrode block (see e.g. abstract of Sturm) which has a cross-section in the shape of a circle (see e.g. #42 Fig 4 of Sturm wherein the opening is configured smaller than the diameter of the circle (see e.g. #42 Fig 4 of Sturm) to secure the pin to the block (see e.g. pages 4-5, lines 145-166 of Sturm). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cathode block of Hiltmann to modify the recess so that the opening is configured smaller than the diameter of the circle as taught in Sturm because Sturm teaches this is a suitable opening design that secures the pin to the block.

Claim 32: Hiltmann does not explicitly teach that the at least one recess is located in the base of the slot

Sturm teaches that recesses can be located in the slot radius of the slot (see e.g. #30 on Fig 1 of Sturm). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cathode block of Hiltmann so at least one recess is located in the slot radius of the slot as taught in Sturm because Sturm teaches this is a suitable recess location for a slot being used in an electrode block. 

Claim 33: Hiltmann does not explicitly teach that the at least one recess touches the slot radius of the slot.

Sturm teaches that recesses can be located in and touching the slot radius of the slot (see e.g. #30 on Fig 1 of Sturm). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cathode block of Hiltmann so at least one recess is located in a position touching the slot radius of the slot as taught in 

Claim 35: Hiltmann in view of Sturm teaches that the conductive metal of the filling has the form of a rod (horizontal iron piece see e.g. page 4, lines 160-162 and #40 on Fig 3 of Sturm). 

Claim 34: Hiltmann in view of Sturm teaches that the at least one recess is filled with cast iron (see e.g. [0016] of Hiltmann).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiltmann in view of Sturm, as applied to claim 16 above, and in further view of Dicht et al (CH 663624 A5). 

Claim 21: Hiltmann in view of Sturm does not explicitly teach that the at least one recess is located in the base of the slot. Dicht teaches that recesses can be located in the base of the slot (see e.g. #14 on Fig 1 of Dicht). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cathode block of Hiltmann so at least one recess is located in the base of the slot as taught in Dicht because Dicht teaches this is a suitable recess location for a slot being used in an electrode block. 

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795